Citation Nr: 1427543	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York that denied the benefit sought on appeal.  

The Board notes that the Veteran did not substantively appeal the issues of entitlement to increased ratings for the service-connected right knee and right foot degenerative joint disease; therefore, these issues are not before the Board.  See April 2010 Form 9 Appeal.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The record is unclear as to whether the Veteran intended to submit a claim for entitlement to service connection for Gulf War Syndrome.  See e.g., May 2009 claim.  Thus, the Board refers this matter to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has sleep apnea that is related to military service.  The record shows that the Veteran was diagnosed with obstructive sleep apnea after performance of a private sleep study in April 1999.  Subsequent treatment records are absent a diagnosis.  However, the record also includes an October 2009 lay statement from the Veteran's wife competently stating that during service she observed that the Veteran did not sleep well, always snored heavily, and appeared to stop breathing at times when he was sleeping.  These facts are pertinent to the claim and raise additional medical questions.  First, it is unclear from the evidence of record whether the Veteran currently has sleep apnea.  Second, it is unclear whether the Veteran's alleged sleep apnea manifested in and/or is related to service.  Therefore, a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's sleep apnea.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Further, prior to certification of the appeal to the Board, the Veteran submitted private treatment records from 1999 to 2001 pertaining to sleep apnea.  See April 2010 Form 9 Appeal and attachments.  The RO has not reviewed and considered these private treatment records.  See March 2010 statement of the case.  Because these private treatment records show treatment for sleep apnea that has not been considered by the RO, remand of this issue is warranted for the RO to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertinent to sleep apnea.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

Associate any records obtained with the claims file (paper or electronic).

2. Afterwards, schedule the Veteran for a VA examination, including a sleep study, to determine the nature and etiology of the Veteran's sleep apnea.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  
After performance of a sleep study, the examiner is asked to provide an opinion as to the following:

(a) the current nature and diagnosis of the Veteran's sleep apnea.  

(b) if sleep apnea is diagnosed, please opine whether it at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea first manifested in and/or is etiologically related to military service.    

The examiner's attention is invited to the October 2009 statement from the Veteran's wife competently stating that during service she observed that the Veteran did not sleep well, always snored heavily, and appeared to stop breathing at times when he was sleeping.  

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



